Title: To John Adams from Francis Dana, 29 July 1799
From: Dana, Francis
To: Adams, John



Sir
Cambridge July 29th: 1799.

On my return home from Newport last Saturday, I found your Card of the 18th: had been left for me on the Tuesday following, lest you might possibly suppose me negligent in point of civility, in not returning an answer as requested, I beg leave to inform you that I left Cambridge the Monday preceeding the date of your card, for Newport, to bring Mrs: Dana from thence, who had gone on a visit to her friends during my absence on the Eastern Circuit. I am persuaded I need only to state these facts to prevent any improper impression on your mind against one who has ever deemed it his honour & happiness to stand fair in your estimation.
I am Sir, with great respect / & the most sincere regard / your most obedt: humble Servant

            
            F M Dana
            
          